TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00127-CR



                            Delton Conroe Huegatter Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CR21,246, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due August 14, 2006. On the motion of Mr. John R.

Duer, appellant’s appointed attorney, the time for filing was extended to September 30. No brief was

received and no further extension of time was requested. On October 24, 2006, the Court

ordered Mr. Duer to tender his brief for filing no later than November 17, 2006. The brief still has

not been received.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal and, if so, whether Mr. Duer, the attorney it appointed to

represent appellant, has abandoned the appeal. See Tex. R. App. P. 38.8(b)(2). The court shall make

appropriate findings and recommendations. If necessary, the court shall appoint substitute counsel
who will effectively represent appellant in this cause. A record from this hearing, including copies

of all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the

Clerk of this Court for filing as a supplemental record no later than January 19, 2007.

Rule 38.8(b)(3).




                                               ___________________________________________

                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Filed: December 19, 2006

Do Not Publish




                                                  2